Citation Nr: 1645114	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  13-13 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for sinusitis.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to October 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a Mach 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which, in pertinent part, granted service connection for recurrent sinusitis and assigned a 10 percent rating, effective November 1, 2010.  Jurisdiction has been transferred to the RO in Chicago, Illinois.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board observes that the appeal for the Veteran's service-connected sinusitis was certified to the Board in July 2014.  Thereafter, in February 2015, the Veteran was provided a VA sinusitis examination.  However, the RO did not issue a supplemental statement of the case. 

According to 38 C.F.R. § 20.1304(c), the Veteran may waive his right to have any pertinent evidence submitted by him or his representative reviewed by the AOJ in the first instance.  However, the February 2015 VA examination report is not evidence submitted by the Veteran or his representative.  Moreover, there is no indication the Veteran has waived his right to have the AOJ review the newly added evidence.  Therefore, this evidence must be considered by the AOJ in the first instance.  As such, a remand is required. 

Accordingly, the case is REMANDED for the following action:

Readjudicate the issue of entitlement to an initial increased rating for sinusitis.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




